Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


CAPABLE OF:
It has been held that the recitation that fill element is ''capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ l 38.
Applicant needs to amend the claim with “configured to” in order to make all the elements in the device claim to be considered as a whole.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GRÄSSER (20150276402).
Regarding claims 1-2, Grasser discloses a GNSS device comprising (article 205, Fig. 2, Fig. 1B, sensing subsystem 115, paragraph 0050):
a tilt sensor capable of measuring a tilt (220 in Fig. 2); an electronic compass capable of measuring a direction (210 in Fig. 2); a GNSS antenna capable of acquiring positional information (the GNSS device 205 might comprise a GNSS receiver, an antenna; paragraph 0051) and a display unit capable of displaying information (input from the tilt sensor 220 can be used to inform the display of an electronic "bubble" for an operator, and/or can be used to adjust calculated positions and/or azimuths, paragraph 0050)( the display might be modified to change the bubble 1005 and/or the bull's-eye 1010 to a different color when the degree of tilt is acceptable for measurements, paragraph 0145) wherein 
when the tilt sensor or the electronic compass requests calibration for adjustment, an icon (display of an icon, paragraph 0157) urging calibration is displayed on a screen of the display unit (calibrating the positioning subsystem, paragraphs 0270-0271), and when the icon is tapped, the screen of the display unit shifts to a calibration screen.
Regarding claim 3, Grasser discloses the tilt sensor and the GNSS antenna are attached to a pole (see Fig. 1B)(subsystem 115 attached to pole 105), and the GNSS device has a correction function (calibration) to calculate positional information of a ground-contact point of the pole from a tilt of the pole measured by the tilt sensor and an attaching height of the GNSS antenna based on positional information acquired by the GNSS antenna (to capture position data, using the position measurement device, about a position of the position measurement system; and/or 
the display unit displays the electronic bubble tube with a bubble in a color different from when using the correction function and when not using the correction function (paragraphs 0145, 0148)(different colors to indicate different situations either for alert or acceptable situation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over GRÄSSER (20150276402).
Regarding claims 4-6, Grasser discloses display of icon (paragraph 0157) to serve as visual notification either as acceptable or alert situations (see also rejection of claim 3 above) in a GNSS and tilt sensor built in subsystem. 
Grasser does not specifically disclose even while the GNSS antenna acquires positional information at the time of static observation, when the tilt sensor or electronic compass requests calibration for adjustment, the icon urging calibration is displayed on the display unit. 
However, Grasser discloses a relative azimuth accuracy is needed (paragraph 0139) even when the rover is static. It would have been obvious to modify Grasser by using icon to prompt user to calibrate the system when the situation arises.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov